DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/685,514 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-11, 13 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutschle (US 2015/0166217).

    PNG
    media_image1.png
    337
    810
    media_image1.png
    Greyscale

Claim 1
Deutschle discloses a device for simultaneously holding a plurality of containers for substances for pharmaceutical, medical or cosmetic applications or of devices having such containers, the device comprising a holding structure (25) comprising a plurality of 
Claim 2
Deutschle further discloses the receptacles are compressed in the first direction and expanded in the second direction transversely to the first direction in such a way that a width of the receptacles in the first direction is less than a width of the imaginary basic shape in the second direction and such that a width of the receptacles in the second direction transversely to the first direction is greater than the width of the imaginary basic shape in the second direction.  The width of the receptacles in the second direction is greater than the width of the receptacles in the first direction by the fact that, as shown in the figure above, the clamping webs (46) of the receptacle in the first direction contacts the containers while the walls in the second direction shows a clearance space not contacting the walls of the container (see figure 6b).
Claim 4
Deutschle further discloses a width of the gap close to apexes of the receptacles, which are situated opposite to one another along the first direction, is less than a width of the gap close to corner or edge regions of the receptacles, which are situated opposite to one another along the second direction.  Depending on dimensions of the container disposed within the receptacle, a gap close to apexes in the first direction will be less than a width of the gap close to edge regions of the receptacles opposite along the second direction.
Claim 7
Deutschle further discloses a side wall is formed as a common separating wall between each pair of directly adjacent receptacles of the plurality of receptacles (see figure above).
Claim 8
Deutschle further discloses a height of the respective common separating wall substantially corresponds to an axial length of the pair of directly adjacent receptacles, and the respective common separating wall is formed over at least 80% of the height from a solid material (see figure 5b).
Claim 9
Deutschle further discloses the separating walls are in each case formed in one piece and without breaches (see figure 5b).
Claim 10
Deutschle further discloses the receptacles are in each case formed mirror-symmetrically with respect to an axis of symmetry, wherein the at least one widened 
Claim 11
Deutschle further discloses two apexes (defined by highest point of wall 46) of the side walls of the receptacles are situated on the axis of symmetry (see figure above).
Claim 13
Deutschle further discloses the receptacles in each case have two widened clearances capable of handling which are formed on mutually opposite corner regions of converging side walls (see figure above).
Claim 19
Deutschle further discloses a holding portion (47) configured to hold the containers or devices in the receptacles and provided on lower ends of the receptacles, wherein the holding portions are formed as holding projections which in each case project radially inwardly into the associated receptacle (see figure 6e).

Claim 20
Deutschle further discloses a plurality of containers (2) for substances for pharmaceutical, medical or cosmetic applications held by the holding structure (see 
Claim 21
Deutschle further discloses a transport or packaging container (1) of box-shaped design holding the holding structure (see figure 5c).
Claim 22
Deutschle further discloses at least one sterile outer packaging bag, wherein the transport or packaging container is received in the at least one sterile outer packaging bag and is packaged in a sterile manner with respect to surroundings (see [0085]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschle (US 2015/0166217) as applied to claim 1 above.


Claim 3
Deutschle further discloses the receptacles have a hexagonal basic shape or are derived from a hexagonal basic shape (see figure above).  Deutschle discloses the receptacles including flexible clamping webs (46) connected to the sidewalls, wherein the flexible clamping webs include a concave holding portion that contacts the 
Claim 5
Deutschle further discloses the widened clearance is formed by a corner region, with the corner region formed by two side walls which, when viewed in plan view, converge towards a point or towards a connecting web (46) at a convergence angle (defined by angle formed at intersection between a sidewall 45 and a connecting web 46), in order to form the widened clearance, wherein the convergence angle is obtuse (see [0076]).  Deutschle does not disclose a measurement for the obtuse angle.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacles of Deutschle having an angle between 91° to 110° between the sidewalls and connecting webs depending on the size and or shape of the container disposed within the receptacles.     
Claim 6
Deutschle further discloses the converging side walls converge in a linear corner region which extends in each case in a longitudinal direction of the receptacles and is arranged in a corner region of the respective receptacles (see figure above).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Deutschle (US 2015/0166217) as applied to claim 1 above, and further in view of Bush (US 2006/0016156).
Deutschle does not disclose a plate-shaped carrier which forms an upper side of the holding structure, wherein the side walls and receptacles project perpendicularly from the plate-shaped carrier.  However, Bush discloses a device (10’) comprising a holding structure (45) including a plate-shaped carrier (45a) and receptacles projecting perpendicularly from the plate-shaped carrier (see figure 7).  Bush further discloses the plate-shaped carrier of the holding structure used to suspend from lip (50) of a tray (14’) (see [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding structure of Deutschle including a plate-shaped carrier as taught by Bush for suspending purposes of the holding structure into a lip of a tray and/or capability to be suspended within a lip of a tray.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Deutschle (US 2015/0166217) as applied to claim 1 above, and further in view of Thompson (WO 2016/111698).
Deutschle does not disclose guide ribs.  However, Thompson discloses a tray/holding structure (14) comprising receptacles (34) for receiving containers (see [0035]), wherein .
Claims 1, 2, 7-9, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (2017/139385) in view of Deutschle (US 2015/0166217).
Claim 1
Evans discloses a device for simultaneously holding a plurality of containers for substances for pharmaceutical, medical or cosmetic applications or of devices having such containers, the device (10) comprising a holding structure (16) comprising a plurality of receptacles (18) capable to each receive a respective container, the receptacles being arranged in a regular arrangement and formed by peripherally formed side walls (20), the receptacles being configured to tailor to an outer contour of the containers or devices, the receptacles, as viewed in a plan view, starting from an imaginary basic shape that is point-symmetrical or mirror-symmetrical (see figure 7).  Evans does not disclose the receptacles including an annular gap formed between a 
Claim 2
Evans as modified by Deutschle discloses the receptacles compressed in the first direction and expanded in the second direction transversely to the first direction in such 
imaginary basic shape in the second direction.  After Evans is modified by Deutschle will have a shape as shown in the figure above.
Claim 7
Evans further discloses a side wall is formed as a common separating wall between each pair of directly adjacent receptacles of the plurality of receptacles (see figure 7).
Claim 8
Evans further discloses a height of the respective common separating wall substantially corresponds to an axial length of the pair of directly adjacent receptacles, and the respective common separating wall is formed over at least 80% of the height from a solid material (see figures 3a and 3b).
Claim 9
Evans further discloses the separating walls are in each case formed in one piece and without breaches (see figure 3a and 3b).


Claim 15
Deutschle further discloses the receptacles have in each case a hexagonal basic shape that has two connecting webs (46) which are shorter than converging side walls (45).  The connecting webs of the receptacle disclosed by Deutschle are shorter than the sidewalls by the fact that after inserting a container into the receptacle a gap is between the sidewall of the receptacle and the sidewall of the container (see figure above).  Evans discloses the receptacles having hexagonal basic basic shape (see figure 7).  
Claim 16
Evans further discloses a plate-shaped carrier (defined by structure pointed by 16a) which forms an upper side of the holding structure, wherein the side walls and receptacles project perpendicularly from the plate-shaped carrier (see figures 3a and 3b).
Claim 20
Evans further discloses a plurality of containers (66) for substances for pharmaceutical, medical or cosmetic applications or devices having such containers held by the holding structure, wherein the containers or devices are received at least in certain portions in the receptacles (see figure 3b and [0043]).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument that no reference discloses a widened clearance for allowing access by a tool so as to handle a container, the examiner disagrees.  It is pointed out that applicant is arguing more than the claimed limitation.  Nowhere in claim 1, containers or devices for substances are positively claimed as part of the invention, therefore never is an intention from the examiner to use the container, represented with reference numeral (2) disclosed by Deutschle.  As explained in the capable to hold a container, with a dimension equivalent, that allows the mentioned receptacles to have an annular gap between sidewall of the container and sidewall of the receptacle for allowing access to a tool for handling the container received in the receptacle.  The preamble of claim 1, “A device for simultaneously holding a plurality of containers” and/or any other recitation of the claim, such as lines 4-5 “receptacles configured to each receive a respective container”, or lines 6-7 reciting “the receptacles being configured to tailor to an outer contour of the containers or devices”, only requires the capability of the receptacles to receive a containers or devices, but the containers or devices are not positively claimed as part of the claimed invention.  Again, the recited language in claim 1 is directed to the intended use of the receptacle to receive containers or devices.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, it appears that the rejection of the claims based on the teachings of Deutschle, or Evans in view of Deutschle is still proper and valid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736